



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of April 23, 2018 (the “Amendment Effective Date”), by
and between Scott Levin (the “Employee”) and FTD Companies, Inc., a Delaware
corporation (the “Company”).
WHEREAS, the Company and the Employee entered into that certain Employment
Agreement dated as of July 28, 2014, as amended by that certain First Amendment
to Employment Agreement dated as of December 12, 2016 (as amended, the
“Agreement”); and
WHEREAS, the parties desire to amend the Agreement in the manner reflected
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the parties, intending to be legally bound, hereby agree as
follows:
1.
Section 4 of the Agreement is hereby amended by adding the following as Section
4(e):



“(e)    Notwithstanding anything in this Agreement to the contrary, the vesting
acceleration provisions of this Agreement (including, without limitation, the
vesting acceleration provisions of Section 4 and Section 7) shall not apply to
the award of any performance-based stock units (“PSUs”), and in the event of a
conflict between the vesting acceleration provisions of the award agreement
related to any such PSUs (“PSU Vesting Provisions”) and the vesting provisions
contained in this Agreement, the PSU Vesting Provisions will prevail.”


2.
Section 9 of the Agreement is hereby amended by adding the following paragraph
to the end of such section:



“Notwithstanding anything in this Agreement (or any ancillary agreement) to the
contrary, nothing in this Agreement (or any ancillary agreement) prevents
Employee from providing, without prior notice to the Company, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity Employee is not prohibited from providing information voluntarily to the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended.”


3.
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.



4.
Except to the extent amended hereby, all terms, provisions and conditions of the
Agreement are hereby ratified and shall continue in full force and effect and
the Agreement shall remain enforceable and binding in accordance with its terms.



5.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to the conflicts of laws principles
thereof. The parties consent to jurisdiction and venue in any federal or state
court of competent jurisdiction located in the City of Chicago.



6.
This Amendment may be executed in one or more counterparts (including by means
of facsimile signature pages), each of which shall be deemed an original, but
all of which together shall constitute a single instrument.

















1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.


 
 
FTD COMPANIES, INC.




By: /s/ John C. Walden


Name: John C. Walden


Title: President and Chief Executive Officer




SCOTT LEVIN



/s/ Scott Levin







2